Patterson, J.:
This is an appeal from an order directing a compulsory, reference in an action to foreclose a mechanic’s lien. It is suggested on the part of .the appellant that it is not proper to order a reference in an action of this character against the objection of a party, but that question was set at rest by' this court in the ease of Tooker v. Rinaldo (11 Hun, 154), which was an action to foreclose a mechanic’s lien, and in which- an order directing a reference upon .the ground that an examination of a long account was involved, was affirmed by the General Term. While there are issues of fact not relating to an account involved in this action, it is evident from the pleadings that a judgment for the plaintiff on the whole case cannot be rendered without the examination of a long and complicated account. The plaintiff sues to recover for work,, labor and services rendered and materials furnished under a contract^ and also for extra work, and the defendant denies that the work, labor and services.were performed and that the materials supplied were of the value stated in the complaint, or that the extra work and materials furnished were of the value as stated in the complaint. The amount claimed by the plaintiff under both these heads is something like $22,000, the resulting balance after crediting payments made *307by the defendant. The account which appeared before the court on this motion extends over no less than eight printed pages of the appeal book, and the form of the defendant’s answer is such as to require an examination of this account before any result could be arrived at upon which to base a judgment- for the plaintiff on that branch of the case. There is nothing in the case of Feeter v. Arkenburgh (147 N. Y. 237) nor in any of the cases cited by the appellant affecting the question, as it is presented here. The items are not such as appear in attorneys’ bills, where a great number of charges are made for separate services in one ¡^articular subject of employment, but under this complaint the value of a great amount of different materials must be proven, and each item is to be investigated almost-as if.it were the subject of a separate action, and matr ters of payment and allowance are also involved.
An inspection of the account before the court on this motion demonstrates that the doing of the work and labor, and the furnishing of the -materials extended over a long period of time, and the affidavits show that the examination and dissection of a long account will be absolutely necessary to the plaintiff’s establishment of its cause of action. This is not a case in which the defendant asks a trial by jury of his counterclaim for damages, for he concedes the issues should be tried by the court.
The order appealed from must be affirmed, with ten dollars costs and disbursements.
Van Brunt, P. J., Barrett, O’Brien and Ingraham, JJ., concurred.